Per Curiam.
You need not urge such arguments; the court are sensible of the difficulties a petitioning slave is subject to, as to the defendant’s being without the service of his Negro, that is not our fault, he has a right to his service until trial.
*32Per Curiam.
We never take a slave out of his master’s possession before trial, but where we have reason to apprehend that the master will use uncommon severities to the slave before the trial can be had, or will prevent his coming to court, or will send him out of the state, we have obliged the master to enter into a recognizance to be forthcoming for the slave, and in the meantime to use him well, and have made orders for his taking him until trial. But it is now too late in the evening to go into the trial.

Adjournatur.